Citation Nr: 0907701	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  06-28 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

1.  Entitlement to service connection for low back injury.

2.  Entitlement to service connection for right knee injury.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel




REMAND

The Veteran had active military service from November 1985 to 
November 1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran seeks service connection for a low back injury, 
which he attributes to a convoy vehicle accident and was 
aggravated by lifting a camo net above his head.  The Veteran 
also seeks service connection for a right knee injury, which 
he attributes to hitting it against a concrete pipe.

In the October 2005 notice of disagreement, the Veteran 
requested a hearing before a hearing officer to express his 
contentions.  There is no indication in the claims folder 
that such a hearing was either scheduled or that the Veteran 
withdrew his request.  While the Veteran did, in the August 
2006 VA Form 9, request a Board hearing, he did not withdraw 
his earlier request for a hearing before RO personnel.  On 
remand a hearing should be scheduled for the veteran, as 
provided for by 38 C.F.R. § 3.103(c), which indicates that a 
veteran is entitled to a hearing before a VA employee who has 
original determinative authority of such issues.   

Since the claims file is being returned it should also be 
updated to include recent VA treatment records dating from 
April 17, 2006.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  Request medical records from the 
Bay Pines VAMC dating from April 17, 
2006 to the present.  If no further 
treatment records exist, the claims 
file should be documented accordingly.

Also attempt to obtain any other 
evidence that is identified as relevant 
by the Veteran during the course of the 
remand, provided that any necessary 
authorization forms are completed.  

2.  The RO must schedule the veteran 
for a RO hearing (unless the Veteran 
withdraws the request for such a 
hearing) and provide adequate notice to 
the Veteran and his representative of 
said.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).
 
